UNITED STATES COURT OF APPEALS
Filed 1/22/97
                                  TENTH CIRCUIT




LARRY D. MAYNARD,

              Petitioner-Appellant,
                                                          No. 96-5153
v.                                                (Dist. N. Dist. of Oklahoma)
                                                    (D.C. No. 95-CV-952-B)
BOBBY BOONE, Warden,

              Respondent-Appellee.




                           ORDER AND JUDGMENT *


Before ANDERSON, LOGAN, and MURPHY, Circuit Judges.



      This matter is before the court on Petitioner Larry D. Maynard’s application

for a certificate of appealability to appeal the district court’s dismissal of his 28

U.S.C. § 2254 petition for a writ of habeas corpus. We have reviewed the district

court’s order, Petitioner’s application for a certificate of appealability, and the

record before us. For the reasons set forth in the district court’s order of June



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
13, 1996, we conclude that Petitioner has failed to make “a substantial showing of

a the denial of a constitutional right.”    See Antiterrorist and Effective Death

Penalty Act of 1996, Pub. L. No. 104-132, tit. 1, §§ 102-03, 110 Stat. 1214 (1996)

(to be codified at 28 U.S.C. § 2253(c)(2)). Accordingly, we DENY Petitioner’s

application for a certificate of appealability and DISMISS the appeal.

                                           ENTERED FOR THE COURT



                                           Michael R. Murphy
                                           Circuit Judge